       Case 9:18-cv-80994-DLB Document 112 Entered on FLSD Docket 06/17/2019 Page 1 of 3
                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THESOUTHERN DISTRIG OF FLORIDA


NlW FEDERALSERVICES,LLC                    9:18-cv-80994-DLB
                                                                                 FILED BY f6q                D.C.
        Plaintiff

VS                                                                                       JU$ 17 2218
                                                                                         ANGELA E.NOBLE
ARTHUR HERRING 111,AND                                                                  clGQK U S DISI G*m
                                                                                        s.D-oFfik.-w,ns,         2
DEKTOR CORPORATION
             Defendants



                                         M OTION TO DISM ISS NIW LAW SUITS

     1
     ,ArthurHerring 111,Defendantfiling Pro Se am filing thisM otion to Dism issthe Nitv Iawsuits.
       '
         The attached em aildocument,by Nitv Iawyers Desousaand D'Ioughy,dated June 1 2019,PROVES beyond any
IegaldoubttheONLYpurposeofthecurrentNitvIawsuitagainstDektor/Herringwasto gainFREEownershipofthe PSE*
software program forlie detectionthatisow ned by me so Iwould be put'    outofbusiness.
        Nitv hasclearly ad ed and conductedtheirbusinessthrough the yearsasa internationalcrimipalqnterprise.Nitv
hassold theirprovengrosjly unreliable Cvsa ''voice lie detectors'
                                                                'and m ade up training to many çountçiqsaround the
wo 'rld. Niw hasnevercàrèd w ho they soldtheirCvsagadgetsto.The facyiszabpgt2005,Nitvwasfouqdguilty bythe
                                                                         .

U.s.governmentofsellin'   gtheïrgadgets, form anyyears,to countriesnotconsïdered friendly to the U.S.and washe?vily
finedf:rihat.Niw'sériminalconductoffraudiandfalse advertising,for3o,yearsworldwide,using m ade
                                                                                  .
                                                                                                    ..
                                                                                                       upstudies,lies
aboutthemselves,ebusinessandtheirxcvsa'vtjiceliedetector'havebeenestablished byvpriousmedi,a stories,lawsuits,
    Nitv'sownadmissionsandctihtradictionsandotherfacts.Nitv'slawyers,Desousaand D'Ioughy,are.
                                                                                            veryinvptved inthe
scam .BEFORE Nitv Iawyersfiled the Iawsuit,they wentto and examined the Dektorwebsite.They eventook sections
from itfortheircom plaint.The lawyerssaw variousfactsin my 51 page section called ''Cvsa''aboutNitv,Cvsaand
ownerHumble.Then,theyknew Ni
                           tvwasonlyascam andanylawsuitwouldhaveNO justification.ForONLYthe
purpose ofenriching them selveswith billing hours,Nitv Iawyerswentahead and filed the lawsuits.W hen those Nitv
lawyersdemanded my otherwebsite www.nitvcvsaexnosed.com betaken down,theysaw and KNEW again what
documentswerein it:Factsproving Nitv wasonlya scam and con on law enforcem entand the publicfor30 years.
Desousaand D'IoughyNEVER reached outto m eto getmy side ofthe alledged mqtter.Both lawyersKNEW before the
Nitv Iawsuitw asfiledthe Iawsuitwould nothave no credibilityandthey would be filinga frivolouslawsuitand abusing
civilprocedures.Instead,Nitv Iawyersdeliberatelyviolated the Iawyer'ssworn code ofethicsand conductONLY to
enrichthemsel veswith billïng hours.
         The extortion em ail,ExhibïtA,thatwassenttc?M r.Vanderhoff,by Desousa and D',
                                                     .                                  Ioughy,.CLEARLY provesthey
commi  ttedextortionbyusingthreatsofaexpensive,majorIawsuit(force)againstmyITperson,Mat'    tVanderhof.Mr.
Vanderhof' fisasirigle parentwith sole custodyoftwo smallchildren.He doesnothavethe m oneyto fi
                                                                                              ghtaunjustified
                                                                                                  .

andworthlej'sIaWsuit.Nitvknew thatifNitvcouldgetthecompleteownershipofDektor'jPSC*program forlie
dètectionforFRCZfrom Vanderhoft Ni     w couldsellandu$ethe program.worldwideastheyhad beendoingwiththeir
own poorlyWrittèhandproblem pla'    gtied Cvsasystemsfor30years.Nitv/lawyersknew if.theyhadthe.PSEOprogrgm
sourcecodes,besidesusingthislawsuittodepletemy bankaccountswithlawyerfqçsand putmeoutofbusipesk,
'



Nitv/lawyerswouldal   àédeprive meofeverbeingabletosellandtrainwithPSE*,myonlybgsinessfor19yeprs.Nitvhas
used the courtsasweaponsfordecadesto sue m any businessesand people,including ex-em ployees,onlyto w aste
other'smoney on Iawyerfeesso Nitvw illbe the only businessselling ''voice Iie detectors''worldw ide.W i
                                                                                                      th PSE,Nitv
w ould have acom pletely proven and reliable system ofVoiceStressAnalysisTMthatonly the originalow nersofDektor
    Case 9:18-cv-80994-DLB Document 112 Entered on FLSD Docket 06/17/2019 Page 2 of 3
Counterintelligence/securil created in1969.W henVanderhoffREFUSED to givethem the PSEcodes,Nitv/lawyers
decided to use anotherthreat.
      Thisweek Nitv/lawyersusedthesame,extreme,illegalstrongarm tacticsofthreateningmy IongtimebusinessIT
person and personalfriend M attVanderhoffwith aexpensive IawsuitifVanderhofh Evergivesback my PSEsource
codesto m e,everhasANY businesscontactwith m e,doesany I'rworkform e,hasany personalcontau w i  th m e,ever
talksto me,everdoesanywebsiteworkformeand everemailsmeforLIFE.W hatisNitv/lawyer'spoint?Vanderhoff
hasNO partofmy com pany.He sim ple doesworkashis bgsiness.Nit'v also REFUSES to com pensateVanderhoffforany
Iossofhisincome because he willnothave încome from my business.
      laskthïscourtacceptthisIawsuitNEVER had anyjustificationto befiledandacceptthatthelawsuitwasfiled
onl
  yasaweapontofinanciallyruinmei-destroymybusinessanddeprivemeofeverhavingabusinesssellingand
training Iie detection with the PSEsystem because Ineverwould havethe PSEto sell.Folunately,lalwayskepta
backupofthePSEprogram incasesomethinghappenedtoMr.Vanderhoff.HisITexperttseandfriendshiphavebeen
invaluable to m e.Now Iam w ithoutthatexpertise and friendship.
      Iam askingthiscourttothrow outthelawsuitsagainstmyselfandDektor,sanction (suspensionordisbarment)
both Desousaand D'Loughyfortheirgrosscriminalconduct,heavyfinesforbothanddemandNitvand/orlawyersto
reimbursemethe$30,000lhavelostinattorneyfeesbecauseofthiswastefulandunjustifiedIawsuit.ThisIawsui  tis
aboutone yearold.IwillNOT be getting any reim bursem entforaI1the tim e wasted in thismatterand theem otional
distresssufsered asa 65 yearold m an facing bankruptcy.Ihad filed bankruptcy because ofthism attertwo monthsago,
butNitv Iawyersm ade sure itwasnotallowed.


       ArthurHerring 111,Defendant
       400 E.Station Ave.#225
       Coopersburg,PA 18036
        Phone:215.631.1448
       Em ail:Adm in@ dektornse.com

                                         EXHIBIT

ExhibitA- Extortio
                 'ndemand byNitv/lawyersto M r.vanderhoff



                                  CERTIFICATE OFSERVICE

IcertifythatonJune 12,2019,Ifiled thisdocumentw ith the Clerk ofCourtby certified m ailand served thisdocum ent
by U.S.mailto Plaintiff'slawyers,Desousa and D'Ioughy,to theiraddressesIisted ontheirdocuments.

                                 ArthurHerringlII
W cr'Case
     tx 19:18-cv-80994-DLB
          4+i- h.v,         Document 112   Entered on FLSD Docket 06/17/2019< Page:'p3. vof.....3*.Au. . = u e.?:#:k      .       .        .         .       .

l     ..
fy J b.15.;
'             ,n    è e zz .
                           i
                           l                            1   '.
                                                        !:.:-..)L#
                                                                '.tN,
                                                                 . .
                                                                      x ..- .NU
                                                                    ;Ir       ..C
                                                                              . .y..
                                                                                   .j
                                                                                    ..l
                                                                                      <
                                                                                      s
                                                                                      e
                                                                                      y.j... ,.
                                                                                              y..y..s.
                                                                                                .    ,
                                                                                                     xeJ . ... . , u

CoafevzLvv.;)6. l:o:,
                    4                                                  *'
                                                                        ...
                                                                   k. . .
                                                                            <.
                                                                            ..-
                                                                             t.p.
                                                                               z, ..%A
                                                                               . ..
                                                                                     ..
                                                                                      p,
                                                                                       .b.6
                                                                                       1
                                                                                       .  o.'..,.
                                                                                                .-
                                                                                             ....
                                                                                                  ''
                                                                                                 .,.,C  .1.o.*
                                                                                                     .#fu     ..-'..')
                                                                                                             .?
                                                                                                                     m..-' ....-.N
                                                                                                                      -,
                                                                                                                       '
                                                                                                                       -. ..
                                                                                                                           .
                                                                                                                                  .z.n
                                                                                                                                    5
                                                                                                                                 . ..o..
                                                                                                                                           .@
                                                                                                                                               . ... .., ., .- ..
                                                                                                                                                         '
                                                                                                                                                 s.. ..a... .x
                                                                                                                                                                    '     -.


                                                                                                                                                                        FO R E

                                   U.9,())stclc.-?-fnsvt-
                                    sp.4evo p?sfr,s-t-af novth
                                    y a f c(...& )
                                                 -o s-ï--
                                    lqy/vh b oz c tee/,s n-
                                                          trtce
                                    t,,, & 1., ;sœs.
                                                   $Jl-L 534J7
